Citation Nr: 1001763	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability TDIU due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1986.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a March 2007 RO rating decision.  

In an April 2009 decision the Board remanded the claim to the 
RO for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The April 2009 Board remand directed the RO inter alia, to 
schedule the Veteran for a VA examination to determine 
whether the Veteran was unemployable due to service-connected 
disability.  

The August 2009 VA examiner opined that the Veteran was 
becoming increasingly disabled by his COPD and would have 
difficulty carrying out active work related to tasks 
requiring mild exertion.  Furthermore, the examiner noted 
that the Veteran could potentially do sedentary work.  

The Board finds that this did not comply with the April 2009 
remand since there was no meaningful discussion of the 
Veteran's educational and employment background in light of 
the current severity of the service-connected lung 
disability.  

Therefore, the Board finds that the RO should contact the 
August 2009 VA examiner and have him render an opinion as to 
whether the Veteran currently is precluded from working at 
substantially gainful employment consistent with his 
education and employment background.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

The April 2009 Board remand also indicated that further 
development was required to determine the Veteran's currant 
work situation and instructed the RO to obtain updated 
employment information, and a statement by the Veteran as to 
whether or not he is receiving disability benefits from the 
Social Security Administration or other agency.  The Board 
finds it appropriate to again request this information of the 
Veteran.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information concerning treatment for the 
service-connected lung disease since July 
2009.  This should include nonVA 
healthcare providers.  Based on his 
response, the RO should attempt to obtain 
clinical records from the identified 
treatment sources.  

The RO should obtain copies of all recent 
VA treatment records referable to the 
service-connected lung disease.  This 
should include any records or statements 
from his treating VA pulmonologist 
concerning the current severity of the 
service-connected disability.  

The Veteran also should be notified that 
he should submit medical evidence to 
support his assertions that he is 
prevented from working due to his 
service-connected disability  

2.  The RO should undertake to obtain 
updated employment information from the 
Veteran.  He should state whether he is 
receiving disability benefits from the 
Social Security Administration or other 
agency.  If the Veteran is still working, 
the extent and conditions of this 
employment should be described.  

3.  The Veteran should be scheduled for 
another VA examination to determine the 
current extent of the service-connected 
COPD.  The claims folder should be made 
available to the examiner for review.  
All indicated testing, including complete 
pulmonary function testing should be 
performed.  A detailed medical history 
should be elicited from the Veteran and 
recorded in the record.  

Based on his/her review of the record, 
the examiner should express an opinion as 
to whether the service-connected lung 
disability precludes the Veteran from 
performing substantially gainful 
employment consistent with his 
educational and work background.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

4.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim for 
a TDIU rating in light of all the 
evidence of record.  The RO should 
consider all pertinent evidence and legal 
authority in readjudicating the claim.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


